IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VENTURIA ABRAHAM, ALSO               NOT FINAL UNTIL TIME EXPIRES TO
KNOWN AS VENTURIA                    FILE MOTION FOR REHEARING AND
ABRAMS,                              DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-4908

v.

CYPRESS PROPERTY &
CASUALTY INSURANCE
COMPANY,

      Appellee.

_____________________________/

Opinion filed December 9, 2014.

An appeal from an order of the Circuit Court for Clay County.
Dan Wilensky, Judge.

Hewett G. Woodward, of The Woodward Law Firm, Orlando, for Appellant.

Trevor G. Hawes and Bradley L. Little, of Cole, Scott & Kissane, P.A.,
Jacksonville, for Appellee.


PER CURIAM.

      DISMISSED. Henderson v. Tandem Health Care of Jacksonville, Inc., 898
So. 2d 1191 (Fla. 1st DCA 2005); Continental Equities, Inc. v. Jacksonville

Transp. Authority, 558 So. 2d 154 (Fla. 1st DCA 1990).

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.